DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1, 3, 4, 8-19, 22, 30-37 are pending and are examined and claims 2, 5-7, 10-13, 20-21, 23-29 are cancelled as per the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 14, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Protein Purification with Polymeric Affinity Membranes Containing Functionalized Poly(acid) Brushes.” Biomacromolecules. 11, 2010. 1019-1026.)

	Regarding Claim 1, Jain teaches a spin column comprising: an elongated hollow structure having a sample inlet at a first end and a sample outlet at a second end; and a porous membrane support comprising a poly(acid) component adsorbed to a surface of the porous membrane support, wherein the poly(acid) component comprises a protein modifying agent and the porous membrane support is positioned in the elongated hollow structure such that fluid must flow through the poly(acid) component to traverse the structure from the first end to the second end (This research demonstrates the use of nylon membranes modified with poly(MES)-NTA-Ni2+ brushes for highly selective
purification of His-tagged cellular retinaldehyde-binding protein (CRALBP, 36 kDa) directly from a cell extract in <10 min.). See Introduction, Column 1, page 1020. The functionalization of the poly(MES) brushes with nitrilotriacetate (NTA)-Ni2+ complexes. See Abstract. Subsequent functionalization of the poly(HEMA) brushes with nitrilotriacetate (NTA)-Cu2+ or NTA-Ni2+ complexes (Figure 1) gives affinity membranes with an equilibrium binding capacity as high as 130 mg of protein/cm3 of membrane. See Introduction, pg. 1019, col. 2. The nitrilotriacetate (NTA)-Ni2+ complexes modified how much protein would be able to bind.)

	However, Jain teaches In CRALBP purification with a spin-trap column, 5 mL of undiluted cell extract containing overexpressed His-tagged CRALBP was loaded onto
the spin-trap column (in 500 μL fractions, 10 times), and the column was centrifuged. See page 1022, col. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a spin-trap column, as taught by Jain with the commercial affinity column, as taught by Jain, in order to perform the separation with a small-scale resin with a maximum loading, as taught by Jain, on page 1025, Col. 2. 

	Regarding Claim 3, Jain teaches the spin column according to Claim 1, wherein the poly(acid) component comprises a poly(acid) film (Jain teaches Characterization of Brush Growth and Derivatization. Film growth on polymer membranes was verified. Materials and Methods, col. 1, 1022).

	Regarding Claim 4, Jain teaches the spin column according to Claim 1, wherein the poly(acid) component comprises poly(acid) brushes (Jain teaches we and other research groups have achieved high protein-binding capacities by modifying the pores of membranes with polymer brushes.14–21 These brushes contain multiple protein-binding sites that can be easily modified with ligands for specific biological recognition 

Regarding Claim 14, Jain teaches the spin column according to Claim 1, wherein the column has a volume ranging from 1 µl to 1 liter (Jain teaches with a maximum loading of 600 μL. See Results and Discussion. Col. 2, page 1025).  

	Regarding Claim 35, Jain teaches a porous membrane support comprising a poly(acid) component adsorbed to a surface of the porous membrane support, wherein the poly(acid) component comprises a protein modifying agent (This research demonstrates the use of nylon membranes modified with poly(MES)-NTA-Ni2+ brushes for highly selective purification of His-tagged cellular retinaldehyde-binding protein (CRALBP, 36 kDa) directly from a cell extract in <10 min.). See Introduction, Column 1, page 1020. The functionalization of the poly(MES) brushes with nitrilotriacetate (NTA)-Ni2+ complexes (protein modifying agent). See Abstract. Subsequent functionalization
of the poly(HEMA) brushes with nitrilotriacetate (NTA)-Cu2+ or NTA-Ni2+ complexes (Figure 1) gives affinity membranes with an equilibrium binding capacity as high as 130 mg of protein/cm3 of membrane. See Introduction, pg. 1019, col. 2. The nitrilotriacetate (NTA)-Ni2+ complexes modified how much protein would be able to bind.)

Claims 8, 9, 15, 16, 17, 18, 19, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Protein Purification with Polymeric Affinity Membranes 

	Regarding Claims 8, 9, 15, 16, 17, 18, 19, 30, modified Jain teaches the spin column according to Claim 1, wherein the elongated hollow structure is a tube, the poly(acid) component is positioned proximal to the second end, the spin column comprises a frit in supporting relationship to the porous membrane support, the frit is separable from the elongated structure, the spin column is nested in a collection tube, wherein the collection tube comprises a cap, the spin column comprises a cap at the first end, a collection tube configured to receive the spin column in a nesting relationship.
Ma teaches the affinity membrane is positioned proximal to the second end in Fig. 3. Ma teaches see Fig. 2 for tube, note orange structure which is an elongated hollow structure. (See support in Fig. 2). Ma teaches note the support structure in Fig. 2 is separate from the elongated structure.  Ma teaches in Fig. 2, note the orange structure is nested in the green structure. Ma teaches note the cap in Fig. 3.  See teachings above of Ma and the orange structure and the green structure in Fig. 2 as well as a nesting relationship in Fig. 3.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the spin-trap tube, as taught by modified Jain, by the elongated hollow structure is a tube, the 
	
	Regarding Claim 22, modified Jain teaches a method of processing a liquid sample, and the spin column of claim 1, 
Modified Jain is silent to the method comprising: introducing the sample into a spin column through the sample inlet; and moving the sample through the poly(acid) membrane to process the sample.
Ma teaches the spin column purification process is schematically shown in Fig. 3. The IgG/BSA mixture (400 μl) was then filtered through the spin column by centrifuging at 300 rpm using an Eppendorf Centrifuge 5417C. The time for the original solution to flow through the membranes under this rotation speed was 4 min (this centrifuging condition was also employed in the following rinsing and elution process). See Section 2.3 IgG purification.
A sample would flow through the column through the open end of the spin column and move through the polyacid membrane as taught by modified Jain to process the sample. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the steps of introducing the sample into a spin column through the sample inlet; and moving the .
	
Claims 31, 32, 33, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Protein Purification with Polymeric Affinity Membranes Containing Functionalized Poly(acid) Brushes.” Biomacromolecules. 11, 2010. 1019-1026.), in view of Martosella (US Pub 2006/0070954).
	
Regarding Claims 31, 32, 33, and 34, modified Jain teaches the spin column according to Claim 1.
Modified Jain is silent to wherein the protein modifying agent comprises an enzyme, the enzyme is selected from the group consisting of oxidoreductases, transferases, hydrolases, lyases, isomerases, ligases, polymerases, kinases, phosphatases, acetylases, deacetylases, methylases, demethylases, ubiquitinases, deubiquitinases, amylases, proteases and combinations thereof, the enzyme is a protease, and the protease is selected from the group consisting of serine proteases, threonine proteases, cysteine proteases, aspartate proteases, glutamic acid proteases, and metalloproteases, and combinations thereof 
Martosella teaches in the related art of separation. ([0110] In certain aspects, prior to analysis, and/or prior to separation and/or prior to affinity selection or immunodepletion, proteins are fragmented by a cleaving agent to generate peptides which can be analyzed and which may provide a signature for a protein from which it is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the protein modifying agent to comprise protease, as taught by Martosella, to the poly(acid) component in the device of modified Jain, to allow for fragment protein to be analyzed which may may provide a signature for a protein from which it is derived, e.g., detection of the peptide may be diagnostic of the presence of the protein in a sample, as taught by Martosella, in [110].

Regarding Claims 36 and 37, modified Jain teaches the porous membrane support according to Claim 35. 
Modified Jain is silent to the protein modifying agent comprises an enzyme, the enzyme is selected from the group consisting of oxidoreductases, transferases, hydrolases, lyases, isomerases, ligases, polymerases, kinases, phosphatases, 
Martosella teaches in the related art of separation. ([0110] In certain aspects, prior to analysis, and/or prior to separation and/or prior to affinity selection or immunodepletion, proteins are fragmented by a cleaving agent to generate peptides which can be analyzed and which may provide a signature for a protein from which it is derived, e.g., detection of the peptide may be diagnostic of the presence of the protein in a sample. [0111] Suitable cleaving agents include, but are not limited to, enzymes, for example, one or more of: serine proteases (e.g., such as trypsin, hepsin, SCCE, TADG12, TADG14); metallo proteases (e.g., such as PUMP-1); chymotrypsin; cathepsin; pepsin; elastase; pronase; Arg-C; Asp-N; Glu-C; Lys-C; carboxypeptidases A, B. and/or C; dispase; thermolysin; cysteine proteases. [0112] In some aspects, the cleaving agent may be associated with the substrate. For example, the cleaving agent may be disposed within the pores of substrates comprising porous beads or may be immobilized via a binding partner.), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the protein modifying agent to comprise protease, as taught by Martosella, to the poly(acid) component in the device of modified Jain, to allow for fragment protein to be analyzed which may may provide a signature for a protein from which it is derived, e.g., detection of the peptide may be diagnostic of the presence of the protein in a sample, as taught by Martosella, in [110].

Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive. 

First, Applicant argues on page 6 that the poly(MES)-NTA-Ni2+ brushes of Jain cannot be reasonably interpreted as protein modifying agents. On page 5, Applicant discusses how a protein or a peptide is modified in a controlled manner (such as glycosylation, acetylations, C-terminal amidation etc.). On page 8, Applicant further discusses “Jain makes clear that the alleged protein modifiying agent, i.e. the poly(MES)-NTA-Ni2+ brushes, cannot be reasonably interpreted protein modifying agents because they merely bind to His-tagged CRALBP as part of a purification procedure. Second, Applicant further argues “the additional references cited for dependent claims also do not teach or suggest a protein modifying agent”.
In response, Examiner notes Applicant’s arguments are directed to aspects of protein modifying agents which are not in claim 1. For example, glycosylation, acetylation, and C-terminal amidation result in specific types of protein modification. However, this kind of protein modification is not positively recited in claim 1. Further, in Claim 1, Applicant does not indicate whether protein modifying agents result in physical or chemical changes to the protein. Therefore, the rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798